PER CURIAM.
The appeal herein is before this Court by virtue of the rule announced in the case of Armenian Hotel Owners, Inc. v. Kulhanjian, Fla. 1957, 96 So.2d 896.
Upon consideration of the briefs and oral arguments by the parties and the record filed herein, it is our judgment that the Circuit Court’s final decree dismissing appellants’ third amended complaint should be and hereby is affirmed on authority of Kislak v. Kreedian, Fla.1957, 95 So.2d 510.
Affirmed.
THOMAS, C. J., and TERRELL, HOB-SON, DREW and O’CONNELL, JJ., concur.